                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION
BRYAN PRICE,                           )
                                       )
     Plaintiffs,                       )
                                       )
v.                                     )          CV618-128
                                       )
CITY OF BROOKLET, et al.,              )
                                       )
     Defendant.                        )

                                ORDER

     The parties have apprised the Court that the bankruptcy

proceedings, involving common counsel and defendants, that warranted

the initial stay (doc. 13) remain pending with the first 341 meeting

continued until April 22, 2019. Doc. 14. As noted in the Court’s prior

order, “[w]hile the bankrupt defendant is not a party to this action, the

parties believe parallel discovery and Rule 26 actions would eliminate

unnecessarily duplicative discovery.” Doc. 13 at 1. Thus, the Court finds

the stay should remain in effect pending resolution of the bankruptcy

stays.

     Upon the lifting of the bankruptcy stays, the parties shall have 14

days to confer and submit a proposed Scheduling Order setting forth their

agreed-upon discovery and motion schedule. However, if the bankruptcy
stays are not timely resolved, the parties are ORDERED to file a joint

status report within 180 days of the date of this Order so apprising the

Court.

     SO ORDERED, this 1st         day of April, 2019.




                                   2
